t c summary opinion united_states tax_court michael d and christine r alexander petitioners v commissioner of internal revenue respondent docket no 12445-05s filed date michael d and christine r alexander pro sese aimee r lobo-berg for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax after a concession by petitioners the issues for decision are whether petitioners can deduct interest_paid on a home equity loan as an ordinary and necessary business_expense whether petitioners can deduct payments to their son as wage expense whether petitioners can deduct payments to their daughters as wage expense and whether respondent is estopped from disallowing petitioners’ claimed wage expense deductions background some of the facts have been stipulated and are so found petitioners michael alexander mr alexander and christine alexander mrs alexander are married and resided in bandon oregon at the time their petition was filed petitioners filed a joint federal_income_tax return for the taxable_year the tree farm in petitioners purchased a parcel of land in port orford oregon and began operating a tree farm over the next several years petitioners purchased various equipment for the tree farm including a tractor two trailers and a sprayer petitioners paid more than dollar_figure for the equipment which they petitioners concede dollar_figure of expense deductions claimed on schedule e supplemental income and loss the remaining adjustments in respondent’s notice_of_deficiency are computational therefore we do not address them purchased using credit cards petitioners deducted the interest payments on the credit card debt on schedule f profit or loss from farming in prior taxable years in or before petitioners obtained a home equity loan and used the proceeds to pay off the credit card debt incurred in connection with the equipment petitioners paid dollar_figure of interest on the home equity loan in and claimed that amount as an interest_expense_deduction on their schedule f respondent determined that the interest_expense was not paid_or_incurred in connection with the tree farm and therefore should not be deducted on schedule f instead respondent determined that the interest_expense should be deducted on schedule a itemized_deductions the seamstress business in mrs alexander operated a seamstress business from petitioners’ home during that year petitioners’ son steven was a 21-year-old college student in california when steven returned home for the summer he assisted mrs alexander with the seamstress business steven performed a variety of tasks such as purchasing supplies drafting sewing patterns and cleaning mrs all amounts are rounded to the nearest dollar alexander’s work space steven worked hours and was paid dollar_figure for an hourly rate of dollar_figure although steven worked only during the summer petitioners paid him the dollar_figure over the course of the year for example from january through date petitioners made payments to steven totaling dollar_figure petitioners treated these payments as wage advances in november and date petitioners made payments to steven totaling dollar_figure petitioners paid the majority of the dollar_figure directly to steven although a portion was paid to third parties on his behalf petitioners reported gross_receipts of dollar_figure for the seamstress business on schedule c profit or loss from business attached to their tax_return petitioners claimed expense deductions totaling dollar_figure of which amount dollar_figure represented the payments to steven there is no indication that petitioners paid employment_taxes on steven’s earnings or that they issued him a form_w-2 wage and tax statement there is no indication petitioners filed a form_940 employer’s annual federal unemployment futa_tax return or form sec_941 employer’s quarterly federal tax_return respondent disallowed the claimed wage expense deduction in full petitioners introduced a document they prepared titled steven’s hours which indicates that steven earned dollar_figure or dollar_figure per hour petitioners did not explain the discrepancy between the earnings shown on this document and the amount they actually paid steven the dog-breeding business in mrs alexander also operated a beagle-breeding business from petitioners’ home petitioners’ three daughters assisted mrs alexander with this business throughout the year petitioners’ daughters are margot who was years old in jca who was years old and jra who was years old the daughters performed tasks such as cleaning the dogs and the yard in which they exercised putting up fencing taking out the garbage and caring for newborn puppies petitioners credited each daughter with dollar_figure of earnings for a combined total of dollar_figure in general petitioners did not pay their daughters in cash instead petitioners kept a running total of their daughters’ earnings when a daughter wished to make certain purchases petitioners bought the goods or services for the daughter and deducted the purchase_price from the daughter’s running total if the balance of a daughter’s running total was insufficient to make a purchase the daughter was allowed to receive an advance or go negative petitioners did not require their daughters to pay for basic goods such as food their daughters were required however to pay for nonessentials such as their share of family ski trips or family trips to disneyland the daughters also paid for items such as books room decorations toys movie rentals and certain the court uses only the minor children’s initials items of clothing petitioners required their children to pay for such items because they wanted to instill a strong work ethic in them petitioners reported gross_receipts of dollar_figure for the dog- breeding business on a separate schedule c petitioners claimed expense deductions for the business totaling dollar_figure of which amount dollar_figure represented payments to their daughters there is no indication petitioners issued a form_w-2 to any of their daughters respondent disallowed dollar_figure of the claimed wage expense deduction it is not clear why respondent allowed the remaining dollar_figure discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to respondent under certain circumstances we decide this case without regard to the burden_of_proof accordingly we need not decide whether sec_7491 applies in this case a taxpayer who is carrying_on_a_trade_or_business generally may deduct ordinary and necessary expenses paid_or_incurred in petitioners filed a motion to shift the burden_of_proof to respondent because the burden_of_proof does not affect the outcome of this case that motion was denied connection with the operation of the business sec_162 see also 403_us_345 110_tc_402 respondent does not dispute that the tree farm seamstress business and dog-breeding business each qualifies as a trade_or_business for federal_income_tax purposes thus we address only whether the expenses are ordinary and necessary and whether they were paid_or_incurred in connection with the respective businesses interest_expense on the home equity loan as a preliminary matter we note that petitioners claimed an interest_expense_deduction of dollar_figure which respondent disallowed in full petitioners introduced a form_1098 mortgage interest statement which shows dollar_figure of mortgage interest_paid petitioners did not introduce any evidence with respect to the remaining dollar_figure of the claimed interest_expense_deduction we therefore consider that petitioners have conceded that amount of the adjustment see 117_tc_117 n korchak v commissioner tcmemo_2005_244 n respondent’s determination is sustained to the extent of dollar_figure with respect to the remaining dollar_figure of interest_expense the parties agree this amount is deductible they disagree whether it is an itemized_deduction or a trade_or_business expense the distinction is important because sec_68 reduces itemized_deductions once a taxpayer’s adjusted_gross_income agi exceeds the applicable_amount see chu v commissioner tcmemo_2005_110 trade_or_business_expenses are not subject_to this limitation see bishop v commissioner tcmemo_2001_82 n in addition trade_or_business_expenses reduce the taxpayer’s agi thereby reducing the itemized_deductions lost under sec_68 id for petitioners to prevail on this issue the interest_expense must be properly allocable to a trade_or_business see sec_163 sec_1_163-8t temporary income_tax regs fed reg date provides the rules for the allocation of interest_expense for purposes of sec_163 119_tc_44 debt is allocated to expenditures in accordance with the use of the debt proceeds sec_1_163-8t temporary income_tax regs fed reg in general interest_expense accruing on a debt during any period is allocated to expenditures in the same manner as the debt is allocated id subject_to exceptions not relevant here the allocation is not affected by the use of an interest in any property to secure the repayment of such debt or interest id a trade_or_business_expenditure is an expenditure temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 in connection with the conduct of any trade_or_business other than the trade_or_business of performing services as an employee sec_1_163-8t temporary income_tax regs fed reg petitioners incurred credit card debt to purchase equipment for the tree farm the credit card debt therefore was allocable to a trade_or_business_expenditure see sec_1_163-8t and c temporary income_tax regs supra the temporary regulations provide that to the extent proceeds of any debt the replacement debt are used to repay any portion of a previously existing debt the replacement debt is allocated to the expenditures to which the repaid debt was allocated sec_1 8t e temporary income_tax regs fed reg mr alexander credibly testified and we so find that petitioners used the proceeds from the home equity loan to repay the credit card debt the home equity loan therefore is replacement debt and the interest accruing thereon is properly allocable to a trade_or_business_expenditure see sec_1_163-8t temporary income_tax regs supra we hold for petitioners on this issue to the extent of dollar_figure payments to petitioners’ son compensation is deductible as a trade_or_business expense only if it is reasonable in amount based on services actually rendered and paid_or_incurred see o’connor v commissioner tcmemo_1986_444 sec_1_162-7 income_tax regs compensation meeting those requirements is deductible even if the employer is a parent and the employee a child 77_tc_934 hamdi v commissioner tcmemo_1993_38 affd without published opinion 23_f3d_407 6th cir when a familial relationship is involved however the court closely scrutinizes the transaction 48_tc_439 hamdi v commissioner supra sec_262 generally disallows deductions for personal living or family_expenses a normal supposition when payments are made to dependent_children or when items are purchased for them is that the money or items are in the nature of support and thus nondeductible under sec_262 holtz v commissioner tcmemo_1982_436 in deciding whether payments to a child are deductible we examine all the facts and circumstances eller v commissioner supra facts that militate against the deductibility of such payments include failing to pay employment taxes7 and file the employment_tax sections of the internal_revenue_code are in subtitle c sec_3111 and sec_3301 impose taxes on employers under the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa respectively based on wages paid to employees see images in motion inc v commissioner tcmemo_2006_19 sec_3101 imposes a tax on employees based on their wages paid which the employer is required to collect under sec_3102 id for purposes of fica employment does not include service performed by a child under the age of in the employ of his father or mother sec_3121 for continued information returns8 with respect to the child paying the child a flat amount determined at the beginning of the year that is not based on the services actually performed a lack of correlation between the dates and amounts of payments and the hours allegedly worked by the child failing to maintain adequate_records of the child’s hours worked and amounts earned and compensating the child for services which are in the nature of routine family chores see denman v commissioner supra o’connor v commissioner supra hable v commissioner tcmemo_1984_485 furmanski v commissioner tcmemo_1974_47 there is no indication that petitioners paid employment_taxes on the dollar_figure they paid steven nor is there any indication petitioners filed a form_940 or w-2 these facts tend to negate petitioners’ contentions that the payments continued purposes of futa employment does not include service performed by a child under the age of in the employ of his father or mother sec_3306 because steven wa sec_21 years old when he performed services for the seamstress business sec_3121 and sec_3306 are inapplicable the return of the federal unemployment tax is required to be filed on form_940 sec_601_401 statement of procedural rules all other returns of federal employment_taxes_generally are required to be filed on form_941 id in addition wages paid to an employee are required to be reported on form_w-2 sec_1_6041-2 income_tax regs to steven were intended as and constituted payments for bona_fide business employment see furmanski v commissioner supra mrs alexander testified that she calculated she could pay steven approximately dollar_figure for the summer steven therefore was paid a flat amount determined at the beginning of the year rather than an amount based on the services he actually performed this fact militates against the deductibility of the payments see furmanski v commissioner supra petitioners paid steven the majority of the dollar_figure either before he started working in the summer or well after the summer had ended thus there was a lack of correlation between the dates of the payments and the hours steven worked this fact also weighs against the deductibility of the payments see o’connor v commissioner supra petitioners recorded steven’s hours and wages on a list they kept on their refrigerator although the list was not introduced into evidence the information contained thereon appears to be summarized in the document titled steven’s hours see supra note petitioners also introduced a document titled steve’s summer work schedule the schedule the schedule lists a number of tasks and hours worked such as go get thread and machine needles at fabric store pick up bags for vacuum cleaner learn how to draw up pattern from measurements hours clean sewing room box up materials and move downstairs prepare to paint hours go rent rug shampooer shampoo carpet sewing room hours clean up and vacuum hours and go to san francisco with mom to help get wedding fabric hours each document indicates that steven worked hours it is not clear when petitioners prepared these documents or whether they accurately reflect steven’s hours duties and earnings even if we accept the accuracy of the documents many of the tasks that steven performed are in the nature of routine family chores such as cleaning vacuuming taking out garbage and accompanying mrs alexander on shopping trips such chores are part of parental training and discipline rather than the services rendered by an employee for an employer denman v commissioner supra pincite finally we note that even if steven performed tasks that were not routine family chores the schedule does not separately identify the number of hours he spent on such tasks where a taxpayer establishes that he incurred a business_expense but cannot prove the amount of the expense the court may approximate the amount allowable bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir affg in part and remanding 11_bta_743 king v commissioner tcmemo_2006_112 to apply the cohan_rule however the court must have a reasonable basis for estimating the amount of the expense 85_tc_731 keenan v commissioner tcmemo_2006_45 here the record does not provide a reasonable basis for estimating the portion of steven’s compensation if any that is deductible we therefore do not apply the cohan_rule on the basis of all of the facts and circumstances we conclude that the payments to steven represent personal living or family_expenses see sec_262 the tasks that steven performed are mostly in the nature of routine family chores petitioners predetermined the amount they would pay him and failed to observe the formalities of the employee-employer relationship such as paying employment_taxes filing information returns and paying steven promptly for the hours he worked thus petitioners cannot deduct the payments to steven as wage expense respondent’s determination is sustained payments to petitioners’ daughters petitioners’ daughters were under years old in petitioners therefore were not required to pay employment_taxes on their earnings or file forms and see sec_3121 sec_3306 petitioners were required however to issue their daughters forms w-2 see sec_1_6041-2 income_tax regs petitioners’ failure to do so undercuts their assertion that their daughters were bona_fide employees of the dog-breeding business see haeder v commissioner tcmemo_2001_7 taxpayer’s failure to issue wife a form_w-2 militated against the deductibility of payments to her see also martens v commissioner tcmemo_1990_42 affd 934_f2d_319 4th cir on the issue of how the daughters’ compensation was determined mrs alexander’s testimony was inconsistent she initially testified that petitioners predetermined they could pay each daughter approximately dollar_figure for the year she later testified however that petitioners paid each daughter dollar_figure an hour it is difficult to believe that each daughter earned exactly dollar_figure for the year unless that amount was predetermined furthermore we note that dollar_figure was the amount of the standard_deduction in see sec_63 revproc_97_57 sec_3 1997_2_cb_584 as a result each daughter could earn up to dollar_figure without having to pay federal_income_tax we conclude that petitioners paid their daughters a flat amount that was determined at the beginning of the year rather than an hourly rate this fact weighs against the deductibility of the payments see furmanski v commissioner tcmemo_1974_47 as mentioned supra the daughters generally did not receive cash from petitioners in addition the daughters received advances when they needed to make purchases we have held that similar arrangements indicate a lack of correlation between the dates and amounts of payments and the hours allegedly worked by the children see o’connor v commissioner tcmemo_1986_444 this arrangement therefore militates against the deductibility of the payments as they did with their son petitioners recorded their daughters’ hours and earnings on a list that they kept on the refrigerator the list was not made part of the record petitioners did introduce a summary of each daughter’s hours the summaries as well as a week-by-week description of each daughter’s tasks titled timesheet the time sheet the time sheet includes the following entries for margot the oldest daughter walk dogs clean yard and haul garbage hours total for the week walk dogs bleach dog bowls treat dogs for fleas clip nails cut grass in beagle yard dollar_figure hours total for the week and walk dogs pick up yard hose kennels pick up kennels clean sliding doors hours total for the week the time sheet includes similar entries for jca and jra it is not clear when the summaries and time sheet were prepared or whether the information reflected in those documents is accurate furthermore as with the tasks that steven performed most of the daughters’ tasks are in the nature of routine family chores such as cleaning mowing the yard and taking out the garbage to the extent the daughters performed tasks other than routine family chores the time sheet does not provide a reasonable basis for applying the cohan_rule see vanicek v commissioner t c pincite on the basis of all of the facts and circumstances we conclude that the payments to the daughters represent personal living or family_expenses see sec_262 petitioners failed to issue forms w-2 and predetermined the amounts they would pay their daughters the daughters’ tasks were mostly in the nature of routine family chores and there was a lack of correlation between the payments they received and the hours they worked accordingly petitioners cannot deduct the payments to their daughters as wage expense respondent’s determination is sustained estoppel petitioners contend that at some point before or during they spoke to an employee of the internal_revenue_service irs concerning their plan to hire their children as employees petitioners contend the irs employee indicated that petitioners could deduct the compensation paid to their children petitioners thus appear to argue that respondent is estopped from disallowing their claimed deductions equitable_estoppel is a judicial doctrine that precludes a party from denying his own acts or representations which induced another to act to his detriment 98_tc_695 it is well settled however that the commissioner cannot be estopped from correcting a mistake of law even where a taxpayer may have relied to his detriment on that mistake 104_tc_13 affd 140_f3d_240 4th cir an exception exists only in the rare case where a taxpayer can prove he or she would suffer an unconscionable injury because of that reliance id pincite the following conditions must be satisfied before equitable_estoppel will be applied against the government a false representation or wrongful misleading silence by the party against whom the opposing party seeks to invoke the doctrine an error in a statement of fact and not in an opinion or statement of law ignorance of the true facts reasonable reliance on the acts or statements of the one against whom estoppel is claimed and adverse effects of the acts or statement of the one against whom estoppel is claimed id in addition the court_of_appeals for the ninth circuit requires the party seeking to apply the doctrine against the government to prove affirmative misconduct miller v commissioner tcmemo_2001_55 petitioners have not demonstrated affirmative misconduct by respondent nor have they established the other elements necessary for equitable_estoppel to apply accordingly respondent is not estopped from disallowing the claimed wage expense deductions reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
